—In an action to recover damages for personal injuries, the defendant Thomas Ferris appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated October 21, 1998, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured during a barroom fight involving the appellant, Thomas Ferris. Given the parties’ sharply conflicting deposition testimony as to the events which led to the plaintiff’s injury, the appellant’s motion for summary judgment was properly denied (see, Zuckerman v City of New York, 49 NY2d 557; see also, Squires v Hazen, 138 AD2d 881). Santucci, J. P., Joy, Thompson and Goldstein, JJ., concur.